Citation Nr: 1424441	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  08-31 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability. 

2.  Entitlement to service connection for a left shoulder disability. 

3.  Entitlement to service connection for rheumatoid arthritis. 

4.  Entitlement to a compensable evaluation for residuals of fractures of the right first, second and third toes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1979 and August 1979 to October 1993.

The case comes before the Board of Veterans' Appeals  (Board) on appeal of a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri. The Veteran requested a transfer of his file which was accomplished and, therefore, the Agency of Original Jurisdiction (AOJ) over the current appeal is the VA Regional Office (RO) in St. Petersburg, Florida.

Upon the Veteran's request, a hearing was held before the undersigned at the RO in July 2010.  A transcript is included in the record.

The Board has reviewed the Veteran's physical claims file and his file on the "Virtual VA" system to insure a total review of the evidence. 

In March 2011, the Board remanded the claims currently at issue to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  Specifically, the order of remand directed the RO to obtain records from the Social Security Administration (SSA), obtain additional medical records from the VA facility in San Antonio, Texas, schedule VA examinations with respect to each of the claims on appeal, and, then, readjudicate the claims.  The requested actions having been completed and the claim having been readjudicated by the RO in a May 2012 Supplemental Statement of the Case, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Evidence has been received subsequent to the final consideration of the claim by the RO and the Veteran has waived RO consideration of that evidence. The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2013).


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's current right shoulder disability either began during or was otherwise caused by his military service.

2.  The weight of the evidence is against a finding that the Veteran's current left shoulder disability either began during or was otherwise caused by his military service.

3.  The Veteran does not have, and has not had at any time during the appeal period, rheumatoid arthritis.

4.  The Veteran's right foot disability consisting of residuals of fractures of the first, second and third toes is manifested by a scarred nailbed of the right first toe and occasionally resultant ingrown toenail; the pain and swelling of the Veteran's right foot are due to gouty arthritis that is unrelated to the Veteran's service-connected right foot disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

3.  The criteria for service connection for rheumatoid arthritis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

4.  The criteria for a compensable rating for residuals of fractures of the right first, second and third toes have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  The Veteran's service connection claims all involve arthritis.  Arthritis is a chronic disease under 38 C.F.R. § 3.309(a).  Therefore, the Board will apply the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology in analyzing the Veteran's claims of entitlement to service connection for a right shoulder disability, a left shoulder disability, and rheumatoid arthritis.

For disabilities that are not service-connected under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Right and Left Shoulder Disabilities

The evidence must establish, to a standard of at least as likely as not, that the Veteran experienced an in-service occurrence or aggravation of a disease or injury.  There is no notation in his service treatment records of any complaints of or treatment for pain or other symptoms in either shoulder, although the Veteran did report similar symptoms in other parts of his body during his active service.  See, e.g., October 1983 Chronological Record of Medical Care (documenting complaints of left hand pain diagnosed as a sprained left hand); September 1986 Chronological Record of Medical Care ("acute [left] wrist pain...Denies trauma.").  He reported problems with "swollen or painful joints" at discharge, but specified that the complaint referred to "hand arthritis."  See November 1993 Report of Medical History.  His discharge examination did not reveal any abnormalities of his upper extremities.  See November 1993 Report of Medical Examination.  The Veteran has acknowledged the lack of medical evidence of an in-service manifestation, but has testified that he experienced shoulder joint pain while in service that he did not report.  See July 2010 Hearing Tr. at 7-9.

In November 1993, shortly after his discharge, the Veteran filed claims for service-connection for various conditions, including arthritis of the hands and elbows, but not for any shoulder disability.  The Veteran underwent an examination in connection with those claims, the results of which weigh against finding an in-service occurrence of injury or disease.  See, e.g., July 1994 VA Orthopedic Examination (noting normal range of motion of shoulders and only general complaints of shoulder pain, but specific complaints regarding hands, wrists, and elbows).  These facts also weigh against finding an in-service occurrence of injury or disease.  Caluza, 7 Vet. App. at 511.

The Board finds that the Veteran's post-service reports of in-service joint pain have less probative weight than the evidence against his claim of an in-service occurrence of a disease or injury.  The evidence is against finding that the first element of a direct service connection claim has been met.  

The Veteran, through his representative, has contended that the Veteran actually had degenerative arthritis of many joints, presumably including the shoulders, within one year of his discharge from active service and so is entitled to a presumption of in-service occurrence under 38 C.F.R. § 3.307.  See April 2014 Written Brief Presentation ("Arthritis manifested to 10% in many joints before the end of the presumptive year even though, as expected, the arthritis took longer to become visible on an x-ray.").  The Veteran's representative argues that "[a]rthritis starts and is a problem before an x-ray can pick it up."  April 2014 Written Brief Presentation (citing medical literature).  However, applicable regulations explicitly provide that degenerative arthritis will only be rated when "established by x-ray."  See 38 U.S.C. § 4.71a, Diagnostic Code 5003.  Without x-ray evidence of degenerative arthritis within the presumptive period, the Board will not presume, in the circumstances of this case, that the Veteran's shoulder arthritis manifested to a compensable degree during that time.

The Veteran's representatives also rely on the opinion of a VA examiner that the Veteran's joint pain was "perhaps early arthritis without any objective findings" to suggest there is medical evidence in support of their argument in favor of manifestation in the presumptive period.  July 1994 VA Report of Examination.  The opinion is only expressed in terms of possibility rather than probability.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) ("By using the term 'could,' without supporting clinical data or other rationale, [the expert's] opinion simply is too speculative to provide the degree of certainty for medical nexus evidence.").  Even if the opinion were expressed in terms of likelihood, the July 1994 examiner specified that there were no objective findings to support his surmise.  As noted above, the grant of service connection and a compensable rating for degenerative arthritis requires objective findings via x-rays.  See 38 U.S.C. § 4.71a, Diagnostic Code 5003.

Recent x-rays of the Veteran's shoulders revealed "[b]ilateral mild [acromioclavicular] joint degenerative changes."  See, e.g., July 2011 Report of VA Examination.  The VA examiner opined that, even in 2011, the degenerative changes identifiable on the x-rays were not sufficient to constitute a current diagnosis of a chronic disability.  Id. ("[B]y objective criteria after thorough physical examination and review of x-ray studies there is no diagnosis present today.  The mild a.c. arthritis noted on x-ray examination it is neither pathologic, nor capable of producing his subjective range of motion loss.").  The Board interprets these statements as indicating that the Veteran does not have a current disability of either shoulder and, moreover, that the Veteran's subjective symptoms are not related to the "mild" degenerative changes in his shoulders.

The Board finds the examiner's opinion to be based on adequate data, well-reasoned, and, so, persuasive.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Because the Veteran's current, subjective, bilateral shoulder pain and limitations of motion are not due to a current chronic disability consisting of arthritis of the shoulders, the Board finds the same shoulder symptoms two decades ago were not manifestations of an undiagnosed, chronic disability consisting of arthritis.

This latter finding also disposes of any contention that the Veteran's shoulder disabilities may be established by a chronicity of symptomatology.  The Board has found that the Veteran's reported past shoulder pain is not due to or related to a current or past chronic disability and, so, the factual standards of 38 U.S.C. § 3.303(b) have not been met.  Walker, 708 F.3d at 1336 (noting continuity of symptomatology may be used to establish a link to a current disease and "serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed").  The July 2011 VA examiner's findings, and the Board reliance on them, is also supported by other medical evidence of record.  

For instance, the Veteran was examined when he was discharged and neither he nor the examining physician noted shoulder pain or any other indications of shoulder abnormalities.  See November 1993 Report of Medical History; November 1993 Report of Medical Examination.  More recent medical records also indicate, despite complaints regarding his hands and feet, a lack of clinically significant shoulder symptoms.  See, e.g., November 2008 SSA Examination ("Joint examination revealed no evidence of active inflammation."; finding slightly decreased range of motion in bilateral shoulders, but concluding that there was no evidence of arthritic changes and the joint examination was "essentially normal").  The evidence of record is against a finding a continuity of symptomatology of a chronic disease that would establish an in-service occurrence of the Veteran's alleged current shoulder disability.

The greater weight of the evidence of record is against the Veteran's claims of entitlement to service connection for a right shoulder disability and for a left shoulder disability.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, entitlement to service connection for a right shoulder disability is denied and entitlement to service connection for a left shoulder disability is denied.

Rheumatoid Arthritis

The Veteran's claim of entitlement to service connection must be denied, because the evidence of record is against finding that he has rheumatoid arthritis.  The existence of a current disability is an essential element of a claim for service connection.  See, e.g., Shedden, 381 F.3d at 1167.  The evidence is firmly against a finding that the Veteran has rheumatoid arthritis.  See June 2007 VA Rheumatology Consult ("he has nothing on history, exam, or labs to suggest an inflammatory arthritis"); July 2011 Report of VA Examination (Joints) (noting no history, exam results, or lab results to support a diagnosis of rheumatoid arthritis, no prior diagnosis of rheumatoid arthritis, and concluding:  "[t]here is no such diagnosis [of rheumatoid arthritis] today").

There are no contrary medical opinions of record.  While the fact of a claim implies an allegation of a current disability consisting of rheumatoid arthritis, the Veteran's testimony and statements are, at best, ambiguous on that point.  The thrust of his allegation seems to be that he suffers from arthritis, which he does, rather than that he has rheumatoid arthritis, which he does not.  See, e.g., July 2010 Hearing Tr. at 11-12 (Veteran specified that he had been diagnosed with degenerative arthritis, rather than with rheumatoid arthritis).  

In any case, diagnosis of rheumatoid arthritis generally requires specialized medical knowledge and sophisticated testing, see June 2007 VA Rheumatology Consult, and the record does not reflect that this lay Veteran has the required training, experience, or knowledge to self-diagnose rheumatoid arthritis.  Therefore, the Board finds that the Veteran is not competent to diagnose the symptoms he attributes to rheumatoid arthritis.  See Jandreau, 492 F.3d at 1377.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Accordingly, because the Board finds that the Veteran does not have rheumatoid arthritis, the criteria for establishing service connection for rheumatoid arthritis have not been met.  38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim.").

The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, entitlement to service connection for rheumatoid arthritis is denied.

Increased Rating for Foot Disability

VA previously assigned a noncompensable, i.e. 0 percent, disability evaluation for the Veteran's right foot disability, specifically, residuals of fractures of the right first, second and third toes.  The Veteran claims that he is entitled to a higher evaluation due to functional limitations caused by flare-ups consisting of pain and swelling.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated since the most recent rating decision.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating and rating disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.

Disabilities of the foot are rated under the "Schedule of Rating - musculoskeletal system."  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284 (2013).  The Veteran's foot has been assigned a non-compensable rating under Diagnostic Code (DC) 5284, pertaining to "other" foot injuries.  Diagnostic Code 5284 provides for the following ratings:

A 10 percent evaluation is assigned for "moderate" foot injuries.  A 20 percent evaluation is assigned for "moderately severe" foot injuries.  A 30 percent evaluation is assigned for "severe" foot injuries.  A note provides:  "With actual loss of use of the foot, rate 40 percent."  Id.

The words mild, moderate, moderately severe, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Veteran's service-connected right foot disability is not associated with or characterized by flatfoot (DC 5276), bilateral weak feet (DC 5277), claw foot (DC 5278), metatarsalgia (DC 5279), hallux rigidus (DC 5281), hammer toe (DC 5282), or malunion or nonunion of tarsal or metatarsal bones (DC 5283).  Those Diagnostic Codes will not be further discussed.  There is a diagnosis of hallux valgus (DC 5280) in the medical records.  See July 2011 Report of VA Examination (Feet) (noting imaging findings of "mild hallux valgus" of the right, first toe).  A 10 percent evaluation is assigned if either the condition was operated on with resection of the metatarsal head or if the condition is severe, which is defined as "equivalent to amputation of the great toe."  38 C.F.R. § 4.71a, DC 5280.  Neither standard is met in this case.

The most appropriate Diagnostic Code for evaluation of the Veteran's condition, then, is DC 5284 relating to "foot injuries, other."  A compensable rating of 10 percent is only available if the foot injury is at least "mild."  The Veteran argues that a higher rating is warranted due to functional limitations caused by pain and swelling.  The only other symptoms are difficulties with occasional ingrown toenails which the Veteran self-treats with a nail clipper.

The medical evidence of record establishes that the pain and swelling experienced by the Veteran are due to gouty arthritis that is not related to the fully healed fractures of his right first, second, and third toes.  See, e.g., July 2011 Report of VA Examination (Feet) ("History of gouty arthritis in both first MTP joints (unrelated to service connected injury)."); October 2007 VA Rheumatology Note ("oligoarticular pain (R knee and R 1st MTP), intermittent likely due to crystal arthropathy (esp gout given alcohol use, elevated uric acid in the past)."); see also September 2007 Report of VA Examination (noting only problems associated with the Veteran's right foot disability was a toenail problem).  While the "gouty arthritis" sometimes appears in the right foot, at other times it is more prominent in the left foot.  See March 2007 VA Primary Care Note (documenting pain and swelling in feet, "L>R").  The bilateral nature of the condition lends some additional factual support to the July 2011 VA examiner's opinion that the condition is not related to the service-connected right foot disability.  The medical opinions associating the pain and swelling with gout that is unrelated to the Veteran's service-connected foot disability are well-reasoned, supported with data, and persuasive.  Nieves-Rodriguez, 22 Vet. App. at 304.

The Veteran, through his representatives, has alleged that the Veteran has osteoarthritis that predates his gout.  April 2014 Written Brief Presentation.  The allegation appears to be based on the argument that the Veteran had undiagnosed degenerative arthritis within the presumptive period after the Veteran's active service.  That factual contention has been addressed above and rejected.  With respect to the Veteran's right foot, specifically, the July 1994 VA examiner specifically indicated there was no such pathology of the right foot at that time.  In any event, the medical opinions that the Veteran's symptoms are caused by gouty arthritis rather than residuals of the toe fractures are not based on the date of onset of the gout, but on imaging studies, laboratory test results, physical examination, and complete review of the Veteran's medical history in light of the medical professionals' knowledge, training, and experience.  The Board finds the opinions of the medical professionals have much more probative weight than the bald, chronological, and etiological assertions of the lay Veteran and his lay representatives.

The Board acknowledges that the Veteran contends that his service-connected right foot disability warrants a higher evaluation.  See November 2007 Notice of Disagreement.  However, in determining the actual degree of disability, contemporaneous medical records and an objective examination by a medical professional are more probative of the degree of the Veteran's impairment than his own layman's opinion.  This is particularly so where the rating criteria require analysis of the clinical significance of a medical symptoms and where it is important to determine the cause of particular symptoms, even if the symptoms are observable by a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the medical opinions of this Veteran, who lacks medical training, are not competent evidence of the clinical significance of his symptoms or whether particular symptoms are caused by his service-connected condition rather than to another, unrelated medical issue.  Id.  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

The Board finds that the most probative evidence is against the Veteran's claim for a compensable rating for his service-connected right foot disability at any time during the appeal period.  The evidence is not in equipoise and, therefore, the Veteran is not entitled to the benefit of the doubt on this issue.  Gilbert, 1 Vet. App. at 53-56.




Additional Considerations

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The record does not establish that the rating criteria are inadequate for rating the Veteran's right foot disability.  According to the regulations, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  The evidence of this case does not show an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

As discussed above, the symptoms of the Veteran's right foot disability consists primarily of a minor nail bed issue which the Veteran self-treats and which results in only minor, occasional effects on the Veteran's ability to ambulate.  The rating criteria provide for the consideration of functional limitations and, rather than specifying particular symptoms, allow for the assignment of ratings based on the overall severity of symptoms.  All such symptoms have been considered in continuing the non-compensable rating.  Consequently, the first criteria for referral is not met.  The Board also finds that the right foot disability does not exhibit other related factors such as marked interference with employment or frequent periods of hospitalization.  Because neither of the first two criteria for referral are met, referral for consideration of an extraschedular rating for a right foot disability is not warranted.  38 C.F.R. § 3.321(b)(1).

The Veteran has alleged unemployment due to his service-connected disabilities and a claim for a total disability rating due to individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447   (2009).  In fact, TDIU was denied in the 2007 decision on appeal, but the Veteran chose not to appeal this in his VA Form 9.  His service-connected disabilities are all rated as non-compensable and, so, he does not meet the schedular criteria.  See 38 C.F.R. § 4.16(a).  The evidence is firmly against any finding that the Veteran's service-connected disabilities alone produce unemployability.  Given the facts of this case, including that the Veteran's service-connected disabilities are all rated non-compensable, no further discussion of entitlement to TDIU is warranted.

Duties to Notify and Assist

The RO official or VLJ who conducts a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  Here, during the July 2010 Travel Board hearing, the undersigned Veterans Law Judge specifically addressed the criteria for service connection and for increased ratings and asked questions as to in-service injuries, medical treatment, and any private or other medical opinions that would help the Veteran's claim.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge

complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in April 2007.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, and was told that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  The notice also informed the Veteran with respect to how disability ratings and effective dates are assigned.  As the contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

VA satisfied its duty to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, VA treatment records, records from the Social Security Administration, and lay statements supportive of the Veteran's claims.  The Veteran has not identified any relevant records aside from those that are already in evidence.  So, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

In making this determination, the Board notes that the National Personnel Records Center has indicated that some of the Veteran's service treatment records from the period May 1975 to May 1979 were unavailable and may have been destroyed.  See October 2008 Notice Letter.  In these circumstances, when a Veteran's service records are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 370-72 (2005).  Also, when VA is unable to produce records that were once in its custody an explanation should be given a claimant as to how service treatment records are maintained, why the search that was conducted constitutes a reasonably exhaustive search, and why further efforts are not justified.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1); Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  The Veteran was so notified.  See October 2008 Notice Letter.  Moreover, the claimant should be assisted in obtaining sufficient evidence from alternate or collateral sources.  Dixon, 3 Vet. App. at 263 (citing VA Adjudication Manual).  

The Board did seek alternative sources of information and has developed the record with alternative sources of evidence relating to in-service treatment or events to the extent possible.  Importantly, the Veteran has not alleged that he injured either of his shoulders or that he manifested rheumatoid arthritis during this time period.  In addition, the Veteran has specifically stated that he did not suffer a traumatic injury to his shoulders or report shoulder pain while in service.  See, e.g., June 2010 Hearing Transcript.  There is no indication that the missing service treatment records would be beneficial to the Veteran's claims.  The Board finds that VA has fulfilled its heightened duty to assist in the circumstances of this case.

VA also satisfied its duty to obtain a medical examination.  As discussed above, the Veteran has had multiple VA examinations including, most recently, in July 2011 pursuant to the Board's March 2011 remand.  The examinations and opinions are adequate as the examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for a right shoulder disability is denied. 

Entitlement to service connection for a left shoulder disability is denied. 

Entitlement to service connection for rheumatoid arthritis is denied. 

Entitlement to a compensable evaluation for residuals of fractures of the right first, second and third toes is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


